department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-109616-01 uilc memorandum for associate area_counsel sb_se area sacramento from lawrence h schattner chief branch collection bankruptcy summonses subject offers in compromise and partnership liabilities this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue where the service compromised with one or more general partners for the employment_tax liabilities of a partnership can the service later pursue collection of the unpaid balance of the liabilities from other general partners not party to the compromise_agreement conclusion yes although it is the service’s policy to compromise the employment_tax liabilities of a partnership at the partnership level only it is possible for the service under certain circumstances to compromise with one general_partner while preserving its right to collect from other general partners or the assets of the partnership itself in the cases you have presented the service has entered into binding compromises with one or more partners without extinguishing the liability of the partnership or prejudicing its rights to collect from other sources in future cases however we recommend that compromises with individual partners not be entered into absent a change in the service’s policy or authorization from the office of compliance policy in the small_business self employed division’s national_office background gl-109616-01 the service’s policy with regard to compromising the employment_tax liabilities of partnerships is that the entire liability should be compromised at one time the offer_in_compromise handbook irm provides the amount that must be offered to compromise a partnership tax_liability must include the maximum collection potential for the partnership and all general partners secure collection information statements from the partnership and all partners before beginning your analysis irm although it has long been recognized that individual partners are jointly and severally liable for the partnership unpaid employment_taxes the handbook contains no guidance on compromising an individual partner’s derivative liability the service has concluded that because the employment_tax liabilities are a single liability owed by the partnership itself the service can best maximize collection and protect its collection rights by compromising these liabilities at the partnership level only you have requested our advice regarding two cases in which the service has in fact compromised employment_taxes with one or more but not all of the individual general partners of partnerships the compromises were made prior to revision of the internal_revenue_manual to read as quoted above at the time the manual included a procedure for compromises with one partner while reserving the right to collect from other partners and or from the assets of the partnership itself in both cases both the partners’ offers and the service’s acceptances clearly indicate that the agreements related only to any personal liability on the part of the partners offering to compromise and that those partners were not acting in their capacities as agents of the partnerships also in both cases so called co-obligor collateral agreements were obtained from the partners these collateral agreements clarify that while the parties intended the compromise to conclusively settle the service’s ability to collect from the partners named in the compromise the compromises did not serve as releases from liability that would in any way prejudice the service’s right to collect from other parties liable in any capacity for the taxes at issue your memorandum expresses concern over whether collection can be pursued against other partners not named in any of the compromises that concern is in part based on prior advice from this office in which we explained the reasoning behind the service’s current policy and expressed our opinion that the policy of compromising with all partners together is prudent in light of those considerations we continue to believe that the service’s current policy has merit given the significant risks to which the service would be exposed if a contrary policy were followed we have nevertheless concluded that the service can collect from other non-compromising general partners in the two cases you have presented law analysis although the code creates a single employment_tax liability for which a partnership acting as employer is liable the service can collect the unpaid liability from individual gl-109616-01 general partners based on state laws making general partners liable for partnership debts see 210_f3d_281 5th cir the partnership is the primary obligor and its partners are jointly and severally liable on its debts 17_f3d_116 5th cir 877_f2d_843 n 10th cir 791_f2d_635 8th cir 448_f2d_177 6th cir 283_f2d_909 9th cir united_states v 118_f2d_760 5th cir united_states v west productions ltd tnt s d n y date california partnership law consistent with the common_law rule and the laws of most jurisdictions states that general partners are jointly and severally liable for the debts and obligations of the partnership see cal corp code sec_7122 of the internal_revenue_code grants the secretary broad compromise authority the secretary may exercise his discretion to compromise any civil or criminal liability arising under the internal revenue laws temp sec_301_7122-1t a further the service may at its discretion choose to compromise with only one of several parties responsible for the same tax_liability see id at d providing that compromise conclusive settles the liability of the taxpayer specified in the offer in the two cases at issue the service exercised its discretion to compromise with some partners and pursue different collection methods with others although a general_partner may act as an agent for the partnership and form a binding agreement on the partnership’s behalf see eg cal corp code the compromises made in these cases clearly stated that the partners were acting in their individual capacities and not as agents for their respective partnerships thus the compromises had the effect of finally resolving the service’s rights to collect from the compromising partners and did not eliminate the underlying liability or the service’s right to pursue any other collection avenue provided by law should the service’s ability to collect from other sources be challenged on the theory that these compromises have had some broader effect we are confident that under the particular facts presented the service would prevail when interpreting or determining the effect of compromises under sec_7122 courts have generally applied contract principles see eg 372_f2d_352 3d cir 303_f2d_1 5th cir the goal in interpreting contracts and other legally operative documents is to arrive at a construction that gives effect to the parties’ intent as expressed at the time the document was executed see corbin on contracts vii rev ed the plain language of the document has long been the preferred source of authority regarding the parties intent but extrinsic evidence of intent has also come to play a prominent role in modern principles of contract interpretation see eg town v eisner 245_us_418 pacific gas elec co v g w thomas drayage rigging co p 2d ca john d calamari joseph m perillo the law of contracts 3rd ed gl-109616-01 in both of these cases the language of the agreements and the extrinsic circumstances show a clear intent to resolve only collection from the individual partners offering to compromise in the first case the partner amended his offer prior to acceptance to state that it related only to his personal liability including specific language stating that he was not acting as agent for the partnership in the second case similar limiting language was used in both compromises referring to the liabilities as those of former partners of the by-then defunct partnership both compromises included the collateral_agreement clarifying that the underlying partnership_liability itself was not extinguished and could be collected from other sources the service’s recording of the compromises on its books-taking steps to maintain a separate_accounting of the compromises and their effect so that it could continue to pursue collection from other partners-provides extrinsic evidence of the intended effect of the compromises the very fact that the service considered and accepted separate compromises from multiple partners in the same partnership is further evidence that no one of the compromises was intended to resolve the case with regard to any and all other partners for these reasons we conclude that the compromises in these cases did not extinguish the liabilities of the partnerships or prejudice the service’s ability to collect from other partners because we have concluded that collection against other partners was unaffected by these compromises we have not addressed the specific collection actions being contemplated in the two cases whatever collection methods were available to the service before the compromises remain viable options with respect to collection from any remaining partners we must note that our conclusions in no way override or modify the service’s policy as expressed in the internal_revenue_manual we continue to believe that the policy has merit and in future cases recommend that the policy be observed unless it is changed or a deviation is authorized by the office of compliance policy small_business self employed division if you have any questions or need further assistance please contact the attorney assigned to this matter at
